Citation Nr: 1645396	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  11-31 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome (CFS).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from September 1977 to September 1997, to include honorable service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of that hearing is of record.

In November 2015, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999). 


FINDING OF FACT

The Veteran is not shown to have a diagnosis of CFS.


CONCLUSION OF LAW

The criteria for service connection for CFS have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at an August 2015 hearing before the Board. 

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

With regard to waiving regional office consideration of any new evidence, the Board notes that the Veteran verbally waived this consideration during his August 2015 Board hearing.  Furthermore, the new evidence submitted does not relate to any nexus between his claim of service connection for CFS and his active service.

 As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be awarded on a presumptive basis to a Persian Gulf veteran who (1) exhibits objective indications; (2) of a chronic disability such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10% or more not later than December 31, 2016; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004); 38 U.S.C. § 1117; 38 C.F.R. § 3.317; 76 Fed. Reg. 81834 -81836 (Dec. 29, 2011 ).

Objective indications of a chronic disability include both "signs", in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(3-5).

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317 (b).

In addition to certain chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  38 C.F.R. § 3.317 (a)(2)(i)(B).

The Veteran filed a service connection claim for CFS in April 2007, which was denied by a January 2008 rating decision.  The Veteran asserts his CFS is due to his service in Southwest Asia.  The Veteran's service records show that he was stationed in Southwest Asia for the purposes of 38 U.S.C.A. § 3.317.

The Veteran's STRs show that he first reported fatigue symptoms after his first deployment to Southwest Asia in 1990.  However, at his separation examination in July 1997, while the Veteran reported a number of symptoms, he did not report any fatigue symptoms.  Furthermore, he had a normal physical examination and the medical officer reported that the Veteran was in good health and not taking any medications.

The Veteran was afforded a VA examination in December 1997 for a service connection claim for posttraumatic stress disorder (PTSD).  He reported that his fatigue started in 1992 after he completed a tour in Southwest Asia in 1990.

The Veteran was afforded a VA examination in January 1998.  He reported having a problem with energy since 1992.  After conducting a thorough physical examination, the examiner concluded that the Veteran did not have a diagnosis of CFS.

The Veteran's medical records after his separation from service show that in March 2000, he reported experiencing fatigue since 1997; however, he had a normal examination.  He was assessed with fatigue without evidence of organic causes.  He continued to report fatigue at examinations in November 2000 and April 2002.  He denied having fatigue in November 2004 and August 2006.  He reported fatigue again in March 2008 and then denied having fatigue in May 2008.  Beginning in April 2010, he consistently reported having fatigue.

In January 2010, the Veteran's physician Edward W. Hamilton, Jr., D.O., reported that the Veteran had chronic fatigue symptoms.

At the August 2015 hearing, the Veteran testified that his CFS symptoms started right after his deployment to Southwest Asia in 1991.  His wife testified that they were married prior to his deployment to Southwest Asia.  She testified that prior to deployment, he had no problems with fatigue, but afterwards she started noticing problems.

In November 2015, the Board noted that while Dr. Hamilton had suggested that the Veteran had CFS that was related to his active duty service, he offered no explanation for his conclusion, making it no more probative than a January 1998 VA examination which simply concluded without explanation that the Veteran did not have CFS.  Accordingly, the Board remanded the claim for a Gulf War examination to fully and fairly assess the merits of the Veteran's claim. 

The Veteran was afforded a Gulf War examination in January 2016.  A VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner indicated that the Veteran did not have any diagnosed illness for which no etiology was established.  The examiner also indicated that the Veteran did not have any additional signs and/or symptoms that may represent an "undiagnosed illness" or "diagnosed medically unexplained chronic multisymptom illness."  The examiner reported that the Veteran's fatigue was due to diagnosable conditions and did not represent an undiagnosed illness related to his service in Southwest Asia.

The Veteran also was afforded a VA examination in January 2016.  He reported that his fatigue symptoms initially occurred intermittently, but became more persistent and prolonged over time until he retired from service in 1997.  He reported that since leaving the service, his symptoms had continued to worsen.  The examiner reported that during the Veteran's active duty, there was clear documentation of episodes of fatigue.  The examiner reported that the Veteran's fatigue corresponded in the same timeframe as multiple records documented sleep disturbances/disruption.  The examiner reported that while the Veteran's STRs show an evaluation for chronic fatigue, there was no diagnosis of CFS.  The examiner reported that the Veteran's STRs show that sleep disturbances were noted during treatment for psychiatric and chest pain symptoms.  The examiner reported that the Veteran's STRs show he was waking up tired and that he had frequent trouble sleeping.  The examiner reported that at PTSD evaluations, chronic sleep disturbance and impairment were part of his service connected PTSD symptoms.  The examiner reported that the Veteran's fatigue symptoms were not attributable to his PTSD medications.  The examiner indicated that the Veteran did not have an acute onset of CFS.  The examiner also indicated that the Veteran did not have any findings, signs and symptoms attributable to CFS.  The examiner explained that while the Veteran had documented chronic fatigue related due to his medical conditions, he did not meet the criteria for CFS or a separately diagnosable disability related to this fatigue.  The examiner opined that the Veteran's chronic fatigue symptoms were at least as likely as not due to his service-connected PTSD. Of note, the Veteran is rated at 70 percent for his PTSD which contemplates symptoms such as flattened affect.  The examiner reported that while there was extensive documentation of the presence of chronic fatigue and sleep disturbances in the Veteran's life, his chronic fatigue was a symptom of his PTSD and not a separate disability/diagnosis of CFS.  The examiner reported that a diagnosis of a separate disability specifically related to his fatigue was not appropriate as the Veteran's fatigue was a symptom with an identifiable cause.  The examiner reported that CFS was a diagnosis of exclusion, meaning that it was not appropriate to diagnose this condition if there was an identified source for the symptom of chronic fatigue.  The examiner reported that PTSD caused sleep disruption and/or poor quality of sleep which will cause fatigue.  The examiner reported that the January 2010 opinion of Dr. Hamilton of chronic fatigue does not support an accurate diagnosis of CFS based on the reasoning above and that the statement given by the provider was merely an acknowledgement of the Veteran's chronic fatigue symptoms.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Here, several medical opinions are of record, all of which were provided by medical professionals who are presumed to have the training and expertise to opine psychiatric condition.  As such, each opinion is considered to constitute both competent and credible evidence, which is deemed to be probative.  However, the Board must determine what evidence is the most probative. 

After weighing all the evidence, the Board finds the greatest probative value in the February 2016 VA examiner's opinions, which considered the elements necessary to substantiate a claim for service connection.  While Dr. Hamilton suggested that the Veteran had chronic fatigue symptoms, he did not specifically diagnose the Veteran with CFS.  Conversely, the VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of CFS and specifically explained why.  After interviewing and examining the Veteran and reviewing the clinical record, the VA examiner explicitly concluded that the Veteran did not have a diagnosis of CFS and instead his fatigue symptoms were related to his PTSD and a separate diagnosis was not appropriate.  The examiner is shown to have conducted a thorough examination, to have reviewed and considered the pertinent evidence of record, and to have provided adequate rationale for her opinion.  The Veteran's reported history was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board appreciates the statement written by Dr. Hamilton.  However, ultimately, the VA examiner's opinion is given greater weight.  The opinion by the VA examiner was fully grounded in the medical literature.  The examiner was fully apprised of the Veteran's in-service fatigue symptoms.  The examiner clearly explained why she did not believe that the Veteran met the criteria to be diagnosed with CFS and why the Veteran's fatigue symptoms were as least as likely as not due to his service-connected PTSD.

Here, the support provided by the VA examiner for her opinion is found to be greatly superior to the opinion offered in support of the Veteran's claim by Dr. Hamilton, which did not discuss any medical evidence.  Given its grounding in the medical evidence in this case, the VA examiner's opinion is found to be the most probative evidence in this case, and therefore is afforded the greatest weight.  

The record also contains numerous lay statements from the Veteran, his wife, and individuals that know him regarding his fatigue symptoms.  The Board acknowledges these persons' competency to report fatigue symptoms, which the Veteran attributes to his service in Southwest Asia, but notes that the record does not contain a diagnosis of CFS and he has not submitted any evidence to establish that he meets the diagnostic criteria for a diagnosis of CFS.

The Board finds that evidence of a present disability has not been presented in the case of the Veteran's asserted CFS; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  However, here, no diagnosis of CFS has been identified during the course of the Veteran's appeal.

Moreover, the Board does not believe from a review of the evidence of record that there is support for the conclusion that the Veteran has either an undiagnosed illness or a medically unexplained chronic multisymptom illness manifested by CFS, as a result of his service in Southwest Asia.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the whether he meets the diagnostic criteria for chronic fatigue syndrome.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Here, the Board took testimony from the Veteran and memorialized the Veteran's reported symptomatology for the VA examiner to review.  However, the examiner ultimately concluded that this reported symptomatology did not warrant a diagnosis of chronic fatigue syndrome. 

As such, the criteria for service connection have not been met, and therefore, the claim is denied

The Board has reviewed the treatise evidence submitted by the Veteran and does not dispute that chronic fatigue syndrome exists.  However, the weight of evidence in this case clearly aligns against the Veteran's claim. 


ORDER

Service connection for CFS is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


